Citation Nr: 0739201	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-41 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an initial or staged compensable rating for 
service connected bilateral hearing loss, from July 31, 
2002.

2.	Entitlement to an initial or staged rating in excess of 20 
percent for service connected bilateral hearing loss, from 
August 31, 2004.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for bilateral hearing loss.  The RO 
issued a notice of the decision in June 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in July 2003.  

Thereafter, in August 2004, the RO granted service connection 
for bilateral hearing loss, assigning a noncompensable rating 
from July 31, 2002, the date the RO received the veteran's 
claim.  It issued a notice of decision in August 2004, and 
the veteran timely filed an NOD with respect to the rating 
assigned.  Subsequently, in September 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in November 
2004, the veteran timely filed a substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in 
February 2005.

The RO issued yet another decision and notice of decision in 
November 2005, which granted an initial higher rating for 
bilateral hearing loss to 20 percent, from August 31, 2004, 
the date that the RO received a correspondence expressing 
disagreement with the evaluation.  The RO then supplied 
another SSOC, also in November 2005. 

The veteran did not request a hearing on this matter.

In his September 2004 statement the veteran appears to have 
raised the issue of service connection for depression, as 
secondary to his service connected bilateral hearing loss.  
The Board refers this matter to the RO for further action, to 
include adjudicating the claim after providing proper 
Veterans Claims Assistance Act (VCAA) notice.  



FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide, any resulting prejudice has been 
rebutted.

2.	Results from a June 2004 VA audiological examination 
report indicate that the veteran's bilateral hearing 
impairment produced Roman numeral designations of II for 
the right ear and III for the left ear under applicable 
regulations; VA audiological examination results in 
December 2004 indicate that his bilateral hearing loss 
produced Roman numeral designations of III for both ears 
under applicable regulations.

3.	VA audiological test results from August 2005 reflect that 
the veteran's bilateral hearing impairment produced Roman 
numeral designations of IV for the right ear and VII for 
the left ear under pertinent regulations. 


CONCLUSIONS OF LAW

1.	The criteria for an initial or staged schedular 
compensable rating for service connected bilateral hearing 
loss from July 31, 2002 through August 30, 2004 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 
4.86 (2007). 

2.	The criteria for an initial or staged schedular rating in 
excess of 20 percent from August 31, 2004 have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2002 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2002 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide or inform VA about 
any other supporting evidence or information and to indicate 
whether or not he had any such additional evidence.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements relating to how VA 
calculates disability ratings and assigns effective dates, as 
well as VA's duty to provide notice of the type of evidence 
needed to substantiate the veteran's initial higher rating 
claim, the Board comments that the October 2002 letter did 
not provide such information.  Where such an error occurs, 
the Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 889 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction. See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that any presumed 
prejudice to the veteran as a result of the defective VCAA 
notice has been rebutted.  Specifically, as reflected in the 
veteran's accredited representative's November 2007 Brief, he 
has demonstrated actual knowledge of the type of information 
needed to substantiate an initial higher rating claim, 
namely, that his bilateral hearing loss is more severe than 
rated.  See November 2007 Brief at 1.  The veteran, through 
his accredited representative, also specifically referenced 
the applicable Diagnostic Code and accompanying hearing loss 
chart used to calculate disability ratings for this disorder.  
See November 2007 Brief at 2.  As for the lack of notice as 
to how VA assigns effective dates of awards, the veteran has 
neither challenged nor raised any issue with respect to the 
effective dates assigned.  Moreover, although not directly 
addressing the claim instantly on appeal, June 2006 and 
September 2006 VA letters to the veteran, in relation to his 
service connection claim for dizziness, informed him about 
the Dingess elements relating to effective dates and 
calculation of disability ratings.  Therefore, in light of 
all of the above evidence, the Board concludes that the 
presumption of prejudice has been rebutted.       
   
The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2003 and August 2004 RO decisions that are the subject of 
this appeal in its October 2002 letter.  Accordingly, the RO 
provided proper VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive June 2004, December 2004 and August 2005 VA 
examinations, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  
 
With respect to ratings for impairment of auditory acuity, 38 
C.F.R. § 4.85 through § 4.87 set forth the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. § 4.85(b) & Table VI.  
The applicable Roman numeral designation in any given case is 
determined by applying these test figures to the Table, and 
locating the designation found at the intersection of those 
two figures.  38 C.F.R. § 4.85(b) & Table VI; see Acevedo-
Escobar, supra (noting that the Board simply must apply the 
scores provided by the exam to the slots in Table VI to 
calculate the Roman numeral designation for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for hearing loss, as opposed to having 
filed a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  The veteran thus seeks appellate review of the RO's 
initial disability rating because of his dissatisfaction with 
it and objects to it as being too low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis 

The veteran's June 2004 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 30, 50, 65 and 
80 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 50, 65, 85 
and 95 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 56 (56.25 rounded down) for the 
right ear and 74 (73.75 rounded up) for the left ear.  The 
Maryland (CNC) word list speech recognition test demonstrated 
88 percent discrimination for the right ear and 74 percent 
discrimination for the left ear.  In light of the veteran's 
test scores, the Board notes that 38 C.F.R. § 4.86, relating 
to exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 56 average puretone threshold and 88 percent speech 
recognition leads to a designation of II; application of the 
left ear scores of 74 average puretone threshold and 84 
percent speech recognition leads to a designation of III.  
Inserting the Roman numeral designations of II, representing 
the better ear, and III, representing the poorer ear, into 
Table VII yields a disability rating of zero percent.  
Accordingly, because the results of the June 2004 
audiological examination generate a zero percent disability 
rating, the Board concludes that the veteran is not entitled 
to an initial compensable disability rating for hearing loss 
up through the date of this examination.  See Lendenmann, 3 
Vet. App. at 349.

The veteran's December 2004 VA audiological examination, 
which also included a puretone threshold test and a Maryland 
(CNC) word list test, generated the following scores: For the 
puretone threshold test, in the right ear, decibels of 35, 
50, 65 and 85 were reported for frequencies of 1000, 2000, 
3000 and 4000 hertz respectively; in the left ear, decibels 
of 50, 70, 85 and 95 were reported at frequencies of 1000, 
2000, 3000, and 4000 hertz respectively.  The average of 
these puretone threshold scores amounted to 59 (58.75 rounded 
up) for the right ear and 75 for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 90 
percent discrimination for the right ear and 84 percent for 
the left  ear.  In light of the veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 59 average puretone threshold and 90 percent speech 
recognition leads to a designation of III; application of the 
left ear scores of 75 average puretone threshold and 84 
percent speech recognition likewise leads to a designation of 
III.  Inserting the Roman numeral designations of III and III 
into Table VII yields a disability rating of zero percent.  
Accordingly, because the results of the December 2004 
audiological examination generate a zero percent disability 
rating, the Board concludes that the veteran is not entitled 
to an initial compensable disability rating for hearing loss 
for this time period either.  See Lendenmann, 3 Vet. App. at 
349.

The veteran's August 2005 VA audiological examination, which, 
like the other two VA examinations, included a puretone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the puretone threshold test, in the 
right ear, decibels of 45, 55, 65 and 85 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 55, 70, 90 and 105 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these puretone threshold scores 
amounted to 63 (62.5 rounded up) for the right ear and 80 for 
the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 82 percent discrimination for 
the right ear and 70 percent for the left ear.  In light of 
the veteran's left ear test scores that reflected puretone 
thresholds at each of the four specified frequencies at 55 
decibels or greater, the Board notes that 38 C.F.R. § 
4.86(a), relating to exceptional patterns of hearing 
impairment, applies to the evaluation of this ear.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 63 average puretone threshold and 82 percent speech 
recognition leads to a designation of IV; application of the 
left ear scores of 80 average puretone threshold and 70 
percent speech recognition leads to a designation of VI.  In 
addition, pursuant to 38 C.F.R. § 4.86(a), a calculation 
based on the puretone threshold average only (i.e., 80) using 
Table VIa yields a Roman numeral designation of VII, which 
indicates poorer hearing than does the calculation based on 
Table VI.  Accordingly, the Board will use the VII figure for 
the left ear.  See 38 C.F.R. § 4.86(a) (directing adjudicator 
to utilize the designation resulting in the higher Roman 
numeral).  Inserting the Roman numeral designations of IV, 
representing the better ear, and VII, representing the poorer 
ear into Table VII yields a disability rating of 20 percent, 
and no more than 20 percent.  

While the Board notes that the record reflects numerous 
private audiological examination reports, dated April 2004, 
May 2004, August 2004 and September 2005, as well as 
September 2001 and October 2002 VA audiological reports, the 
Board may not rely on such reports, as these examinations do 
not appear to have conformed with the required testing 
methods set forth in 38 C.F.R. § 4.85(a).  That is, although 
the private examiners in May 2004 and September 2005 used the 
puretone tests and a "speech recognition test" (SRT), there 
is no indication that they performed the Maryland (CNC) 
controlled speech discrimination test, as required by 38 
C.F.R. § 4.85(a).  See 38 C.F.R. § 4.85(a) ("An examination 
for hearing impairment for VA purposes . . . must include a 
controlled speech discrimination test (Maryland CNC) . . . 
and a puretone audiometry test") (emphasis added).   
Likewise with the September 2001 and October 2002 VA 
audiological records, where the examiners made no reference 
to or notation of the performance of the particular Maryland 
(CNC) controlled speech discrimination test.  Moreover, the 
April 2004 and August 2004 private reports do not even 
contain any figures for a speech recognition test.  The Board 
therefore cannot accept these reports for the purpose of 
adjudicating the instant appeal.  In this regard, the Board 
emphasizes that it is bound, both by statute and regulation, 
to follow the regulatory provisions that require the 
performance of these particular tests.  See 38 U.S.C.A. § 
7104 ("The Board shall be bound in its decisions by the 
regulations of the Department"); 38 C.F.R. § 20.101(a) ("In 
its decisions, the Board is bound by applicable statutes 
[and] the regulations of the [VA]"); see also 38 C.F.R. § 
4.85(a).  

The Board affords no probative weight to the audiological 
examinations dated July 1979 and March 1993, as they occurred 
decades and years prior to the 2002 effective date of service 
connection for bilateral hearing loss.   

In addition, the Board affords no weight to the private 
audiologist opinion, received by the RO in November 2004, 
which expressed that "[w]e have calculated your permanent 
partial impairment according to AMA guides 5th edition: 35.6% 
right, 54.4% left, 38.7% binaural, which corresponds to 14% 
whole person."  Again, the Board reiterates that it must 
follow the directives set forth in the applicable 
regulations, namely 38 C.F.R. §§ 4.85 and 4.86, and it may 
not utilize alternative methods of calculating the level of 
severity of the veteran's service connected bilateral hearing 
disability.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").
 
The Board recognizes the veteran's apparent dissatisfaction 
with the disability ratings assigned.  However, pursuant to 
the dictates of 38 C.F.R. § 4.85 and Lendenmann, in 
determining the above ratings, the Board has engaged in, as 
it must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examinations.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the Board lacks the authority to operate outside 
the bounds of applicable regulatory provisions, including the 
guidelines for the assignment of disability ratings set forth 
in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).  

While the Board empathizes with the veteran's impairment, and 
does not dispute the fact that he has a bilateral hearing 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a compensable rating 
from July 31, 2002 through August 30, 2004, or to a level in 
excess of 20 percent from August 31, 2004.  See 38 C.F.R. § 
4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a).


ORDER

An initial or staged compensable rating for hearing loss from 
July 31, 2002 through August 30, 2004 is denied.

An initial or staged rating of 20 percent for hearing loss 
from August 31, 2004 is denied.


                                                             
REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  In 
this regard, the Board must analyze whether the evidence of 
record presents such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2007).  

In the instant case, the Board finds that the veteran has 
shown that his service-connected bilateral hearing loss has 
caused a marked interference with employment.  Specifically, 
in his August 2004 and September 2004 statements, the veteran 
referred to the impact that his bilateral hearing loss had 
had on his ability to work.  In particular, in August 2004, 
the veteran stated, "[m]y hearing loss has been a problem 
with me finding work, teaching S.S. classes, preaching a 
sermon.  I am a licensed minister, and this hearing loss . . 
. is a severe hindrance to me."  In the presence of such a 
factor, the criteria for submission for assignment of an 
extraschedular rating for his bilateral hearing loss 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Prior to this referral, 
the AMC/RO must conduct any development deemed necessary, to 
include contacting the veteran to determine if he had any 
additional evidence that was relevant to the question of 
whether his bilateral hearing loss has caused marked 
interference with employment, as demonstrated by records or a 
statement from a current or former employer.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
bilateral hearing loss under 38 C.F.R. § 
3.321(b)(1), to include informing him of 
the relevancy of any evidence from an 
employer or former employer relating to 
his claim of significant work impairment 
caused by his bilateral hearing loss.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to this aspect of his 
claim.

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected bilateral 
hearing loss.  38 C.F.R. § 3.321(b) 
(2007).

3. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's 
extraschedular rating claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


